February 11, 1924. The opinion of the Court was delivered by
The reasons urged by appellants for impeaching the validity of the conclusion reached by the Circuit Court have been accorded careful consideration. Under the established rule that, where substantial doubt exists as to the construction and interpretation of legislative action with respect to the enactment and enforcement of tax statutes, the doubt must be resolved against the government, we are constrained to concur in the view announced and applied in the well-considered decree of Judge Shipp.
It is accordingly adjudged that for the reasons therein stated the decree of the Circuit Court is affirmed.
MESSRS. JUSTICES WATTS, FRASER and COTHRAN concur.
MR. CHIEF JUSTICE GARY did not participate.